KALP, P. J.,
Robert Charles Pfeifer has filed a petition under the Post Conviction Hearing Act, alleging that he . . was sentenced on August 5, 1968 to a total term of extradition commencing on August 6, 1968 following a trial before a judge without a jury.” Petitioner alleges numerous violations of his constitutional rights in this connection.
Petitioner was released from the United States Penitentiary, Lewisburg, Pa., on July 11, 1968, and was arrested the same day by William F. Haas, Sheriff of Union County, as a fugitive from justice from the State of North Carolina. He was committed to the Union County Jail pending extradition proceedings.
On July 15, 1968, petitioner filed a petition for writ of habeas corpus contesting the legality of the extradition proceedings. On July 30, 1968, the Governor of Pennsylvania issued a warrant of extradition at the request of the Governor- of the State of North Carolina. A hearing was held on this petition on August 5, 1968, and the petition was found to be without merit and petitioner was ordered extradited to North Carolina under the governor’s warrant.
*490At the conclusion of the hearing, petitioner indicated to the court that he wished to appeal this order and was given 10 days within which to file an appeal. The court also offered to appoint counsel to assist petitioner in preparing the appeal but this assistance was refused.
For security reasons, petitioner was ordered transferred from the Union County Jail to the Northumberland County Jail, Sunbury, Pa., to await the outcome of the appeal. No appeal was filed within the 10-day period. However, on August 25, 1968, petitioner escaped from the Northumberland County Jail. He was recaptured the same day.
On September 13, 1968, petitioner, Robert Charles Pfeifer, was tried in Northumberland County and found guilty by a jury on the two charges, larceny of a motor vehicle and holding a hostage in a penal institution. Since post-conviction motions had been filed and were undisposed of, he was transferred by the Northumberland County authorities for security reasons to the State Correctional Institution at Hunting-don pending disposition of motions.
Petitioner was charged in the United States District Court for the Middle District of Pennsylvania (Lewisburg) with instigating or assisting the escape of a federal prisoner from the Northumberland County Jail, 62 Stat. 735, 18 U.S.C.A. §752. On April 10, 1969, he was tried by jury and found guilty, but has not yet been sentenced. He currently remains at the State Correctional Institution at Huntingdon, Pa.
Petitioner has never been convicted of any crime in this jurisdiction and is not being held at the State Correctional Institution at Huntingdon under any order or process of this court. Consequently, this court has no jurisdiction to entertain the petition and enters the following
*491ORDER
And now, July 18, 1969, the petition under the Post Conviction Hearing Act is hereby dismissed.